DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. 
Response to Amendments
Applicant's amendments to claim 31, filed 12/17/2020, have been entered. Claims 58-63 have been canceled. Claims 64 has been added. Claims 31-32, 35-46, 53-57 and 64 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicants’ election on 7/16/15 of the species “injured tendon” and “tendon” is still in effect over the claims. Claims 33 and 46 are examined to the extent they read on this species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 64 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 64 depends from independent claim 31. Claim 31 is drawn to a “method of treating an inflammatory medical condition requiring connective tissue repair”, “wherein the inflammatory medical condition is an injured tendon or an injured ligament”. New claim 64 limits to the method of treatment being an “intramuscular injection”. There is no support in the as filed specification for treating an inflammatory medical condition is an injured tendon or an injured ligament using an intramuscular injection. Applicant alleges that there is support in paragraphs [0156], [0324] and [0337]. However, paragraph [0156] only broadly states that the treatment may be administered via systemic injection or injection directly into the tissue region. This paragraph does not provide support for treating inflammation of a tendon or ligament via an intramuscular injection. Paragraphs [0324] and [0337] are both in the section that discusses an example of treating limb ischemia, and therefore this example does not address treating an inflammatory medical condition is an injured tendon or an injured ligament using an intramuscular injection. This is a new matter rejection.
Claim 64 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
 Claim 64 depends from independent claim 31. Claim 31 is drawn to a “method of treating an inflammatory medical condition requiring connective tissue repair”, “wherein the inflammatory medical condition is an injured tendon or an injured ligament”. New claim 64 limits to the method of treatment being an “intramuscular injection”. Therefore the nature of claims, and the breath of claim 64, is a method of treating an inflammatory medical condition is an injured tendon or an injured ligament using an intramuscular injection. 
The state of the prior art, and the level of ordinary skill of those in the art, was that treating an inflammatory medical condition is an injured tendon or an injured ligament is done using local injection into the damaged tissue (i.e. tendon) (see Smith et al, U.S. PGPUB 2006/0130852). 
The only mention of intramuscular injection is in [0324] and [0337]. While paragraph [0156] broadly states that the treatment may be administered via systemic injection or injection directly into the tissue region, this does not provide any guidance as to how one of ordinary skill in the art could treat an inflammatory medical condition is an injured tendon or an injured ligament using an intramuscular injection. Paragraphs [0324] and [0337] are both in the section that discusses an example of treating limb ischemia, and therefore this example does not address treating an inflammatory medical condition is an injured tendon or an injured ligament using an intramuscular injection. Therefore the disclosure provides no direction as to how an 
There is no disclosure or support in the as filed specification for treating an inflammatory medical condition is an injured tendon or an injured ligament using an intramuscular injection. Similarly, methods of treating injured tendons or ligaments in the prior art are nascent and therefore the requirement for guidance is considered high. For these reasons, the limitations of claim 64 are not enabled.
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 35-36, 38-46, 53, 55-59 and 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al (U.S. PGPUB 2005\0058631), and in view of Chang (2006, Stem Cells, 24: 2466-2477), Hasson et al (U.S. PGPUB 2006/0205071) and Frauenschuh et al (2007, Biotechnol. Prog., 23:187−193; reference U).
Regarding claims 31, 33, 46, 53, and 58, Smith teaches a method of treating a damaged tendon comprising injecting a suspension of adherent MSCs into the damaged tendon (see Example 1). Regarding claims 31 and 58, Gassner is cited solely as evidence that inflammation can occur with tendon damage (see paragraph [0014]). Regarding claims 31-32, 38-39, 43-44, 57-59 and 63, Smith teaches 2D culturing of the adherent cells in dishes for more than 3 days with 4500 mg/L glucose, and that the MSCs where proliferating when they were collected for the injection (see Example 1). Regarding claims 31, 40, 41, 45, and 58, Smith teaches that there 
Smith does not teach culturing on a 3D matrix (claims 31 and 58) in a bioreactor (claim 35) under perfusion (claim 36) with controlled glucose (claims 42-43). Smith does not teach the material of the matrix (claims 37 and 60). Smith is silent as to the expression pattern of the cells in claim 31, 40, 41, and 45. Regarding claims 32 and 39, while Smith does teach the cells are proliferating, Smith does not teach what percentage of the cells are proliferating. Smith does not exemplify using allogenic cells (claim 55).
Kihm is cited solely as evidence that maternal MSCs are found in placenta and can differentiate into tenocytes (see paragraphs [0035] and [[0584]).
Regarding claim 31, Chang teaches that like MSCs isolated from other tissues, placenta derived multipotent cells (PDMCs) have immunosuppressive properties, and are isolated from a source without ethical concern and are abundantly available, making them a good source for therapeutic applications (see abstract). Regarding claim 31, Chang teaches that their isolated PDMCs are particularly useful because of their enhanced anti-inflammatory properties (see page 2474-2475). Regarding claims 31, 40, 41, and 45 Chang teaches PDMCs express CD29 but not CD34, CD14, or HLA-DR (see Figure 1).
Hasson is drawn to methods of expanding various types of stem cells from various tissues for therapeutic applications (see abstract). Regarding claims 31, 37, 58 and 60, Hasson teaches the method involves 3D culturing of the stem cells on a scaffold made from materials including polystyrenes, polyesters, and polypropylenes (see paragraphs [0098] – [0106]). Regarding claims 35-36, Hasson teaches preferred embodiments utilize a direct perfusion bioreactor (see paragraph [0051]). Regarding claims 42-43, Hasson teaches perfusion bioreactors are also advantageous as they allow for continuous monitoring of the growth 
Regarding claim 31, Frauenschuh teaches that following 3D culture expansion of stem/progenitor cells, that the cells can be collected from the 3D system into a liquid suspension (see pages 187-188 and 192).
A person of ordinary skill in the art would have had a reasonable expectation of success in using allogenic cells in Smith’s method because Smith teaches it is preferred that the cells used in the method are allogeneic. The skilled artisan would have been motivated to use allogenic cells in Smith’s method because Smith teaches it is preferred that the cells used in the method are allogeneic.
It would have been obvious to combine Smith and Chang to use Chang’s PDMCs in Smith’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using Chang’s PDMCs in Smith’s method because Chang specifically teaches that the cells can be used for cell therapies, and Kihm highlights that cells from the placenta can differentiate into tenocytes. The skilled artisan would have been motivated to use Chang’s PDMCs in Smith’s method because Chang highlights that PDMCs have immunosuppressive properties, and are isolated from a source without ethical concern and are abundantly available, making them a good source for therapeutic applications.
It would have been obvious to combine Smith with Hasson and Frauenschuh to use 3D culture to expand the stem cells Smith’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in using 3D culture to expand the cells in Smith’s method because Hasson specifically teaches that stem cells used for cell therapies can be 
It would have been obvious to combine Smith and Hasson to maintain a constant glucose level in Smith’s method. A person of ordinary skill in the art would have had a reasonable expectation of maintaining a constant glucose level in Smith’s method because Hasson specifically teaches this parameter can be monitored and controlled. The skilled artisan would have been motivated to maintain a constant glucose level in Smith’s method because Hasson teaches this parameter is important to control when expanding stem cells.
Smith in view of Chang and Hasson are silent as to the expression pattern of the cells and the properties compared to other cells (claims 40-41, 45, 56 and 58). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' cells differs, and if so to what extent, from the cells discussed in Smith in view of Chang and Hasson.  The prior art are from the same source and useful for the same purpose. The cited art taken as a whole demonstrates a reasonable probability that the cells of Smith in view of Chang and Hasson are either identical or sufficiently similar to the claimed cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.	
The references do not disclose anything about the number of proliferating cells in his culture. Absence of evidence, however, is not evidence of absence. If a prior-art cell reasonably appears to be identical to, or substantially identical to, the claimed cell, an alternative-grounds rejection is proper. Again, Smith expressly teaches that the MSCs in culture were proliferating, and Chang teaches that the placenta derived cells have the same expression pattern as the claimed placenta derived cells, so the skilled artisan would reasonably have concluded that at least 10% of the cells in population are actively proliferating. 

	

Claims 54 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al (U.S. PGPUB 2005\0058631), and in view of Chang (2006, Stem Cells, 24: 2466-2477), Hasson et al (U.S. PGPUB 2006/0205071) and Frauenschuh et al (2007, Biotechnol. Prog., 23:187−193), as applied to claim 31-32, 35-36, 38-46, 53, 55-59 and 62-63 above, and further in view of Wu et al (2007, Stem Cells 25: 2648–2659).
The teachings of Smith as evidenced by Gassner and Kihm are discussed and relied upon above. Additionally, regarding claims 54 and 61, Smith teaches that angiogenesis is a necessary part of the healing process (see paragraph [0069]).
Smith does not treat administering an amount of cells sufficient to increase angiogenesis (claim 54).
Regarding claims 54 and 61, Wu teaches that CD34 negative MSCs support wound healing through both differentiation and enhancing angiogenesis (see abstract).
It would have been obvious to combine Smith and Wu to administer a sufficient amount of Smith’s MSCs to increase angiogenesis. A person of ordinary skill in the art would have had a reasonable expectation of success in administering an amount of Smith’s MSCs sufficient to increase angiogenesis because Wu teaches MSCs can promote wound healing by increasing angiogenesis. The skilled artisan would have been motivated to administer an amount of Smith’s MSCs sufficient to increase angiogenesis because Smith and Wu highlight that angiogenesis in important for wound healing.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the new limitation wherein the cells are substantially free of the 3D matrix. However, the primary reference Smith teaches that the cells are in a suspension not on a 3D matrix.
Applicant alleges that Hasson focuses on pluripotent stem cells, and especially hematopoietic stem cells, as opposed to adherent stromal cells. Contrary to the applicant’s assertion, the abstract of Hasson specifically states that the publication is drawn to “[m]ethods of ex-vivo expansion of fetal and/or adult progenitor, and umbilical cord blood, bone marrow or peripheral blood derived stem cells in bioreactors for bone marrow transplantation, transfusion medicine, regenerative medicine and gene therapy”. Hasson also specifically provides examples of using the methods to expand MSCs, and specifically teaches that the expansion method is useful for progenitor/stem cells that are “stromal cells” (see for example paragraph [0037]). While applicant continues this argument on pages 9 and 10 of the reply, highlighting to marker expressed by some of the cells used in some of Hasson’s examples, as the Hasson publication as a whole is directed to methods of expanding various types of stem and progenitor cells, including both MSCs and stromal cells in particular, this argument is not persuasive. 
Applicant alleges that Hasson does not teach that the cells can be harvested from 3D culture, pointing to statements in the background section of Hasson wherein Hasson discusses limitations of prior techniques (citing to paragraphs [0008] and [0009]). Applicant also cites to some embodiments in Hasson wherein Hasson teaches creating engineered tissues and examples wherein cells remain on biodegradable scaffolds. However, just because Hasson teaches embodiments wherein the cells remain on biodegradable scaffolds does not mean that Hasson is only limited to these embodiments. Indeed, as stated above, the rejection is over Hasson’s expansion technique using scaffolds made from materials including polystyrenes, 
 Applicant alleges that Hasson only teaches culture methods without stromal cells, citing to Hasson’s statement that Hasson’s expansion method does not require the use of a feeder layer or stromal cells. However, again, Hasson specifically states that the publication is drawn to “[m]ethods of ex-vivo expansion of fetal and/or adult progenitor, and umbilical cord blood, bone marrow or peripheral blood derived stem cells in bioreactors for bone marrow transplantation, transfusion medicine, regenerative medicine and gene therapy”. Hasson also specifically provides examples of using the methods to expand MSCs, and specifically teaches that the expansion method is useful for progenitor/stem cells that are “stromal cells” (see for example paragraph [0037]). The applicant’s citation to Hasson’s statement wherein the method does not require support cells is taken out of context.   
Applicant summarizes the teachings of Chang, and highlights that Chang alone does not teach all of the limitations of the instant claims. Applicant also highlights that the claims are specifically directed to undifferentiated placenta-derived adherent stromal cell that are more immunosuppressive following 3D expansion and not to any undifferentiated placenta-derived adherent stromal cell. As stated above, the Chang reference is relied upon for teaching the cell type that is obvious to use in the method of Smith in view of the other secondary references. Specifically, the rejection explains that why it is obvious to use Chang’s undifferentiated placenta-derived adherent stromal cells in Smith method, and why it is obvious to 3D culture expand the cells. Therefore these limitations are obvious over the combination of the references. 

Applicant alleges that the claimed method is drawn to treating the inflammation associated with a damaged tendon, and not only to repairing an injured tendon. However, as stated above, Gassner is cited solely as evidence that inflammation can occur with tendon damage, and the primary reference Smith teaches that the method can be used to effectively treat injured tendon. Furthermore, it is also noted that the Chang reference specifically teaches that the cells used in the treatment have immunosuppressive properties. Therefore this argument is not persuasive.   
  Applicant again alleges surprising results. However, again, as stated above, the cited references provide the expectation that the treatment would be effective in treating a damaged tendon, and effective in reducing the associated inflammation. 	
Applicant alleges that none of the secondary references cure the alleged deficiencies in Smith. However, because applicant’s arguments above were not persuasive, this argument is not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-32, 35-36, 38-46, 53, 55-59 and 62-63 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any of: 
claims 48, 52-54, 56, 57, 61-63, 65, and 66 of copending application 14/835,124 (method of promoting muscle regeneration with placental stromal cells); or
rejected on the ground of nonstatutory double patenting as being unpatentable (3) claims 1-20 of U.S. Patent 9,950,014 (method of treating pre-eclampsia with placental stromal cells); 
when any of these is individually taken in view of Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al (U.S. PGPUB 2005\0058631).

The conflicting applications and patent do not claim treating a medical condition requiring connective tissue repair (for example, an injured tendon) with the undifferentiated placenta-derived adherent stromal cells with all the same properties. 
Smith teaches a method of treating a damaged tendon comprising injecting a suspension of adherent MSCs into the damaged tendon (see Example 1). Gassner is cited solely as evidence that inflammation can occur with tendon damage (see paragraph [0014]). Smith teaches that the MSCs where proliferating when they were collected for the injection (see Example 1). Smith teaches that there are many suitable sources for MSCs, and that specific populations of MSCs can be obtained based on the desired cell marker expression pattern (see paragraph [0017]).
Kihm is cited solely as evidence that maternal MSCs are found in placenta and can differentiate into tenocytes (see paragraphs [0035] and [[0584]).
The person of ordinary skill in the art would have had a reasonable expectation of success in treating an injured tendon with the placenta-derived adherent cells of any of the conflicting applications because Smith teaches treating an injured tendon with MSCs and Kihm establish that placental stem cells are functionally equivalent to Smith’s bone-marrow MSCs in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). The skilled artisan would have reasonably expected success in culturing the conflicting applications’ placental MSCs without differentiation using Smith’s method because Smith specifically teaches this feature. 
Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.

Claims 54 and 61 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over any of: 
claims 48, 52-54, 56, 57, 61-63, 65, and 66 of copending application 14/835,124 (method of promoting muscle regeneration with placental stromal cells); or
rejected on the ground of nonstatutory double patenting as being unpatentable (3) claims 1-20 of U.S. Patent 9,950,014 (method of treating pre-eclampsia with placental stromal cells); 
when any of these is individually taken in view of Smith et al (U.S. PGPUB 2006/0130852) as evidenced by Gassner et al (U.S. PGPUB 2003/0036502) and Kihm et al (U.S. PGPUB 2005\0058631), as applied to claims 31-32, 35-36, 38-46, 53, 55-59 and 62-63 above, and in further view of Wu et al (2007, Stem Cells 25: 2648–2659).

The references do not treat administering an amount of cells sufficient to increase angiogenesis (claims 54 and 61).
Regarding claims 54 and 61, Wu teaches that CD34 negative MSCs support wound healing through both differentiation and enhancing angiogenesis (see abstract).
It would have been obvious to combine the method of the applications/patent and Wu to administer a sufficient amount of cells to increase angiogenesis. A person of ordinary skill in the art would have had a reasonable expectation of success in administering an amount of cells sufficient to increase angiogenesis because Wu teaches MSCs can promote wound healing by increasing angiogenesis. The skilled artisan would have been motivated to administer an amount of cells sufficient to increase angiogenesis because Smith and Wu highlight that angiogenesis in important for wound healing.
 Therefore, the invention as a whole would have been prima facie obvious as of the application's filing date.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant relies on their arguments above which were not found persuasive. 
Conclusion
No claims are allowed. No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653